Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, none of the prior art of record specifies or makes obvious a method for determining a quantity of a first radioisotope of a source term contained in a package, 
said first radioisotope is suitable for emitting a first gamma line, a second gamma line is also suitable for being emitted either by the first radioisotope or by a second radioisotope of the source term, the first gamma line and the second gamma line are suitable for being attenuated, each according to a different attenuation rate, by the matrix of the package and the source term per se, the method comprising the following steps: 
a) a step of measuring, by at least one gamma detector and according to two diametrically opposed positions in relation to the package, net counts associated with the first and second gamma lines emitted; 
b) in the knowledge of the ratio of the counts of the first and second gamma lines in the absence of attenuation and based on the results of step a), a step of determining the attenuation rates of the first and second gamma lines by the package matrix; 
c) a step of determining, based on the attenuation rate of one or the other of the first and second gamma lines determined in step c), the quantity of first radioisotope contained in the source term.’	
	References such as Caldwell (US 6791093 B2; September 14, 2004) discloses to counteract the problems in the detector intrinsic efficiency curve, detailed above, it is possible to use those isotopic gamma line ratios which are determined from intensities detected for pair of energies which are close to one another.  The basic assumption in such cases is that the two energies considered are so close to one another that their detection efficiency should not be sufficiently different from one another to have a significant effect.  This technique creates problems in real life situations as it limits the number of ratios which can be compared, and indeed in some cases reduces the number to a non-viable level.  Obtaining the most accurate line ratios possible is key to obtaining the most accurate final isotope values.  
(21)   To achieve this in the improved technique set out below, the gamma line intensities are precorrected before being used in the gamma line ratio based calculations discussed above.  The pre-correction technique involves a number of stages which are applied to the raw intensities detected.  (Column 6 Lines 21-44)
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884